Citation Nr: 1542839	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  09-42 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a low back disability.

2.  Entitlement to service connection for multiple myeloma.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of April 2008 and April 2009 rating decisions of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2015 the Veteran testified before the undersigned at a Travel Board hearing at the RO.


FINDINGS OF FACT

1.  The Veteran did not appeal a February 2004 rating decision which denied service connection for a low back disability.

2.  Evidence received since the February 2004 rating decision relates to the previously unestablished elements of whether the Veteran has a low back disability that is related to his inservice back complaints.

3.  The Veteran's current low back disability, first diagnosed years after service, is unrelated to an injury, disease, or event in service.

4.  The Veteran did not serve in the Republic of Vietnam. 

5.  Multiple myeloma is not shown to have had onset during service and was not manifest to a compensable degree within one year of separation from service; multiple myeloma was first documented decades after service, and is not shown to be related to the Veteran's active service. 


CONCLUSIONS OF LAW

1.  The February 2004 RO decision, which denied the Veteran's claim of service connection for a low back disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  The criteria for reopening the claim of entitlement to service connection for a low back disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156 (2015).

3.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.301, 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for multiple myeloma have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

Standard letters dated in December 2007 and April 2009 satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service private treatment records have also been obtained.  A July 2008 letter from the Social Security Administration (SSA) indicates that the Veteran was found to be disabled for SSA benefits purposes.  As the Veteran has not argued that the SSA records are relevant to the service connection claims before the Board, VA is not obligated to obtain the records.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (there is no duty to assist when there is no indication that the records are potentially relevant).

The Veteran was afforded a VA examination to address his claim for service connection for a low back disability.  The examiner reviewed the Veteran's subjective history and the claims file, and provided an opinion and rationale based on the evidence.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

The Veteran has not been afforded a VA examination to address the etiology of his multiple myeloma.  Such examination is not necessary, as the only theory of entitlement is based on presumptive service connection due to exposure to Agent Orange in service; the Board's decision rests on whether the Veteran had qualifying service.  Thus, there is no medical question to be resolved that would require an examination.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA's duty to assist has been met.

II. New and Material Evidence

Service connection for a low back disability was denied in a February 2004 rating decision on the basis that the Veteran's low back complaints in service were acute and not related to the low back disability diagnosed many years later.  He was notified of the decision by a letter dated in March 2004.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108 Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

As of the February 2004 denial, the evidence of record included the service treatment records that showed complaints of back pain in service, as well as private and VA records that demonstrated diagnoses of osteoarthritis of the lumbar spine.  The denial was based on a lack of a nexus between the in-service complaints and the current back disability.  

Since the February 2004 denial, the Veteran has submitted additional evidence, including two statements, dated in March 2008 and June 2008, from a private physician to the effect that the Veteran's current low back disability resulted from his inservice complaints.   

As these statements were not before VA at the time of the Veteran's previous denial, they are new.  As they provide evidence of a possible nexus between the inservice complaints and a current low back disability, they speak to the reason for the previous denial of service connection.  Additionally, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Therefore, the Board finds that the evidence received since the February 2004 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim for service connection.  Thus, reopening of the Veteran's claim of service connection for low back disability is warranted.  See 38 U.S.C.A. § 5018; 38 C.F.R. § 3.156(a).  The Board will proceed to address the merits of the claim; the Veteran is not prejudiced by this action as the RO reopened the claim and considered the merits as well.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

III.  Service Connection

Service connection may be shown by evidence which establishes that a particular disability was incurred coincident with service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disability initially diagnosed after service, when all the evidence establishes that the disability was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a); as such, 38 C.F.R. § 3.303(b) is potentially applicable as to continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

To establish service connection, there must be (1) competent evidence of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology (for arthritis) or evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Low Back

The Veteran contends that he has a low back condition that is the result of his period of service.  He reports that he served as a welder aboard aircraft carriers in service and often had to lift and carry heavy objects as part of his duties.  He testified that he complained of back pain on numerous occasions during service.

The Veteran's service treatment records show that he was seen with complaints of back pain or back ache in June 1969, July 1969, October 1969, June 1970, and December 1970.  Back strain was noted in July 1969.  An X-ray study in June 1970 showed mild scoliosis but was otherwise negative.  The separation examination noted normal spine and other musculoskeletal examination.

A December 1980 treatment record noted that the Veteran had been in a motor vehicle accident in November 1980 and had been told he suffered a muscle strain.  On examination, he was tender over the lumbar spine.  The diagnosis was back sprain/contusion on 11/20/80.

A May 1993 VA treatment note stated that the Veteran reported "trouble with his back.  He is a heavy equipment operator."

An April 1995 treatment record noted that the Veteran had complaints of pain in the right lower extremities and the low back.  It was noted that this problem appeared a few years ago.  

X-rays of the lumbosacral spine in May 1994 and November 1995 were interpreted as normal.  

An August 1998 private treatment record noted complaints of back pain. 

A July 1999 neurology consultation record noted the Veteran's history of two motor vehicle accidents in the past.  MRI of the lumbar spine in August 1999 showed mild osteoarthritic changes at L4-L5.  A mild bulge but no herniation of the disc was seen at L4-L5.

A March 2008 statement from K.R., M.D., stated that the Veteran had chronic back pain.  Dr. R. noted that the Veteran had "a significant amount of injuries while he was in the service.  Since that point in time, he has begun to have significant and severe pain with radicular type symptoms.  He continues to worsen.  I believe his chronic back pain, spinal stenosis with radicular type symptoms are the direct result of his injuries that he received while he was in the service.  He had no problems prior to going into the service and during his deployment in the service, he began to have significant and severe back pain with mild radiculopathy which has progressed to the point where he is disabled at this point in time."

In a June 2008 letter, Dr. R. again addressed the Veteran's back disability.  Dr. R. stated that "I have reviewed his records from the VA Hospital and most probability (sic) the patient's injuries are secondary to his injuries while in the service.  His symptoms continue to worsen and I believe the patient's chronic back pain spinal stenosis and radicular symptoms are direct results from injuries that he received while he was in the service.  He had no problems prior to going to the service.  During her (sic) deployment to the service, he began to have significant and severe back pain with mild radiculopathy which has progressed at this point in time.  It is important to mention that I have reviewed his records from the VA Hospital and have concluded that there is high probability that these are directly related to the above."

A VA examination was conducted in January 2009.  The examiner noted that while working in the Navy as a welder the Veteran did heavy lifting and developed back pain.  He was seen on several occasions while in the service for similar things that were temporary and resolved with treatment.  He had no diagnosis of a low back problem at the time of discharge from the service or in the time immediately thereafter.  The examiner stated that the Veteran "was in a tractor trailer wreck in 1987 following which he developed generalized soreness and was given a cane.  He was driving a truck in 1985.  The truck flipped over and following this he had conservative treatment for two months and has had low back and neck pain since then."  The examiner diagnosed degenerative disk disease of lumbar spine with back pain, bilateral leg radiation, moderate disability with progression.  The examiner noted that the Veteran "was treated on multiple occasions in the service with transient spine complaint that resolve with conservative measures.  There is no element of continuity of back problems in the service or the time immediately thereafter.  He did have episodes of motor vehicle accidents by his description in 1985 and 1987 and had symptoms with his back and his neck since that time.  It is less likely than not that the problem with his cervical and lumbar spine are service connected problems.  The C file has been reviewed and it is noted that his private physician has repeatedly said that it is his opinion that the spine problems are service connected problems, but the evaluation of his C-file does not bear that out.  It is less likely than not that these current back problems are service connected."

The Board finds the March 2008 and June 2008 statements of the private physician less persuasive in light of the overall record.  There is no indication that the physician reviewed the service treatment records.  His reference to a "significant amount of injuries in service" in not supported by the objective record.  Significantly, he does not include any reference to the two motor vehicle accidents that affected the Veteran's back a number of years after his separation from service.  Dr. R's opinions are entirely conclusory and offer no medical guidance as to the basis of the opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds the January 2009 VA physician's opinion more probative as it includes a discussion of the actual service treatment record entries as well as the significant history of post service injuries.  It provides a rationale for the conclusion that the current back findings are unrelated to the inservice complaints.  It also includes a discussion of the private opinions of Dr. R. of record.  

While the Veteran is competent to report that he experienced back pain during and since service, the Board finds his current recollections of continuous back problems since service less probative than the December 1980 record noting a recent back injury and the April 1995 treatment record that noted that back complaints began a few years ago.  Those records call into question the accuracy of the Veteran's report of back pain ongoing since service.  

The Veteran's wife testified before the undersigned that the Veteran was complaining of back pain when she met him in 1981.  However, it must be noted that this postdates the motor vehicle accident that occurred in November 1980.  

There is no other competent and probative medical or lay evidence that links the current lumbar spine pathology to any aspect of military service.  Additionally, even though arthritis is a presumptively service-connectable chronic disease, the evidence does not show that the Veteran's arthritis of the lumbar spine was manifest to a compensable degree within one year of service discharge.  Finally, given that arthritis of the spine was not noted in service along with the normal discharge examination report, service connection is not warranted based on a continuity of symptomatology.

The preponderance of the evidence is against the claim of service connection; there is no doubt to be resolved; and service connection for low back disability is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Multiple Myeloma

VA regulations provide that when a veteran served continuously for 90 days or more during a period of war or after December 31, 1946, and specified diseases, such as malignant tumors, become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975."  Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type II diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia) multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii). 

Even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).

Initially, the Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been alleged that the claimed disability was incurred while engaging in combat.  Furthermore, there is no evidence of multiple myeloma during service or within one year of separation and it is not so contended.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309. 

The Veteran essentially contends that he developed multiple myeloma many years after service as a result of exposure to Agent Orange during service. 

While the Veteran served aboard three aircraft carriers, the USS Oriskany, the USS Bennington, and the USS Hornet, the record demonstrates that only the Oriskany deployed in the area of the Republic of Vietnam while the Veteran was aboard.

In regards to possible herbicide exposure in service, the USS Oriskany, on which the Veteran served, was a deep water (or "blue water") vessel, and he has not submitted any evidence suggesting he went to mainland Vietnam during his service in the military, including inland water ways or shallow water ports or even harbors.  The Veteran himself testified that he had no recollection of docking in Vietnam during his service.  The RO also confirmed that Navy and Coast Guard ships did not use, store, test, or transport tactical herbicides.  See Joint Services Records Research Center (JSRRC) May 2009 Memorandum.  VA maintains an updated list of naval vessels that were known to have entered Vietnamese inland waters or to have docked in shallow "brown water" ports, and the USS Oriskany is not on the list. 

Significantly, in February 2011, the JSRRC coordinator made a formal finding that there was insufficient information to verify service in the Republic of Vietnam or Agent Orange exposure during military service.  There was insufficient information to send to the JSRRC or the National Archives and Records Administration (NARA).   

The Personnel Information Exchange System (PIES) verified that the Veteran served aboard the USS Oriskany CVA-34, which was in the official waters of the Republic of Vietnam from June 13-29, 1970, July 12-22, 1970, August 17-30, 1970, October 01-13, 1970, and November 06-23, 1970.  However, it was noted that this provides no proof of in-country service. 

Therefore, despite the efforts undertaken to obtain additional information in an attempt to corroborate any exposure while the Veteran served aboard the USS Oriskany, the record does not support the Veteran's claim of possible exposure to Agent Orange.  While the Veteran has testified that he felt he was likely exposed to tactical herbicides, he has not provided any definitive evidence of direct exposure.  He merely surmises that he must have been exposed given that he served aboard a vessel that was deployed in the official waters of the Republic of Vietnam and later developed multiple myeloma. 

The Board has considered a recent case of wherein the United States Court of Appeals for Veterans Claims found that VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) designating Da Nang Harbor as an offshore, rather than an inland, waterway is inconsistent with the purpose of the regulation and does not reflect the Agency's fair and considered judgment.  Gray v. McDonald, 27 Vet. App. 313 (2015).  In particular, the Court could not discern any reason as to why in VA's determination certain bodies of water such as Quy Nhon Bay and Ganh Rai Bay are brown water but Vung Tau Harbor, Da Nang Harbor and Cam Ranh Bay are blue water.  The Veteran has not specifically alleged that his ship anchored in a deep water harbor such as Cam Ranh Bay.  For this reason, the Board finds that the holding of Gray is not applicable to this case.

The Board finds that he was not exposed to herbicides during his service and he also does not benefit from a presumption of exposure given that he was not in Vietnam.  As such, after considering all the evidence of record, the Board finds that the Veteran's multiple myeloma may not be presumed to have been incurred in service on account of herbicide exposure.  38 C.F.R. § 3.309(e) (2015). 

Further, as noted above, specified chronic diseases, including tumors, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a) (3); 3.309(a) (2015).  In this case, however, the first evidence of diagnosed multiple myeloma was not until 2015, approximately 44 years after the Veteran's separation from military service.  Therefore, because none was manifest to a degree of 10 percent or more within a year of leaving active duty service, presumptive service connection is not warranted under 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  The Veteran has not asserted, nor does the evidence show, that he had continuous symptoms since his separation from service, so consideration of service connection as a chronic disorder under 38 C.F.R. § 3.303(b) is also not warranted.  In summary, service incurrence or aggravation of multiple myeloma may not be presumed.  38 C.F.R. §§ 3.307, 3.309 (2015). 

Notwithstanding the foregoing presumption provisions, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disability was in fact causally linked to such exposure.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155, 162-64 (1997). 

In an August 2015 statement, a VA physician stated that the Veteran's recently diagnosed multiple myeloma "could as likely as not have been related to Agent Orange during his military duties."

Except as to alleged Agent Orange exposure which has been ruled out above, no medical professional has suggested that the Veteran's multiple myeloma is traceable to his military service, and neither the Veteran nor his representative has presented, identified, or even alluded to the existence of any such medical evidence or opinion.  In short, there is no competent evidence to support the claim.  To the extent the Veteran relates his multiple myeloma to service (to include herbicide exposure), the Board finds that such is not competent evidence.  The matter of a nexus between multiple myeloma and service is (in the absence of continuity of symptomatology which the Veteran is not alleging) a question that is beyond lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted on a direct basis.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

As discussed above, without an in-service disease or injury, the Board is not obligated to provide the Veteran with an examination or obtain any further opinion on the matter.  He has not submitted a competent medical statement relating his multiple myeloma to his military service except to the factually unsupported exposure to Agent Orange.  To the extent that the Veteran may allege a causal relationship, the Board notes that such statements are beyond his competence. Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

The claim for entitlement to service connection for a low back disability is reopened; however, service connection for a low back disability is denied.

Service connection for multiple myeloma is denied.


____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


